

Amendment to Consulting Agreement
This Amendment to Consulting Agreement (this “Amendment”) is made as of May 2,
2018 by and between Scientific Games Corporation, a Nevada corporation (the
“Company”) and Michael Gavin Isaacs (“Consultant”).
WHEREAS, the Company and Consultant entered into a Consulting Agreement dated as
of January 1, 2017 (the “Agreement”);
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
The Agreement is hereby amended by deleting Section 5.1 and replacing it with
the following:

“Term of the Agreement. The term of this Agreement shall commence on January 1,
2017 and shall continue until December 31, 2018, unless earlier terminated in
accordance with Section 5.2 (the “Term”). The term of the Agreement can be
extended if agreed to by both parties in writing.”
2.
Section 5.4 is amended by adding the following sentence to the end of the
subsection:

“For the avoidance of doubt, in the event the Company otherwise terminates this
Agreement after June 30, 2018, no liquidated damages will be owed by the Company
and the Company will only owe Consultant fees for Services performed through the
date of termination.”
3.    Section 6.1 of the Agreement is revised to update the Company's address as
follows: "In the case of the Company: Scientific Games Corporation, 6601 Bermuda
Road, Las Vegas NV 89119, Attn: Chief Legal Officer."
4.    Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment.
5.    This Amendment may be executed in counterparts, each of which shall for
all purposes be deemed to be an original and all of which shall constitute the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.


[Signatures follow on the next page]


1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of May 2, 2018.


SCIENTIFIC GAMES CORPORATION




By: /s/Shawn Williams            
Name:    Shawn Williams
Title: SVP, Chief Human Resources Officer
    


/s/Michael Gavin Isaacs            
Michael Gavin Isaacs






2

